ey uill internal_revenue_service appeals_office west peachtree street nw stop 1100-d room atlanta ga release number release date date date department of the treasury person to contact employee id number ter ron r filed se ee ee eee ce ired to be in re employer identification no tax period s ended certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption under sec_501 c is revoked effective date our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions this is considered a substantial non-exempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 and sec_1_501_c_3_-1 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the retums in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lik a l- charles fisher appeals team manager te_ge division golden gate avenue ms sf san francisco california taxpayer_identification_number tax_year s ended person contract id number contact number telephone fax date march 20xx org address certified mail -return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of yow' exempt status under sec_50 c of the internal_revenue_code code is necessary ' if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision our protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issue explain how fo appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice lf we do not hear from you within days from the date of your letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of your letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sunita lough director eo examinations enclosures publication publication report of examination form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20kx legend org organization name ceo ceo companies dir-1 dir-2 directors co-1 co-2 org-1 org-1 state state xx date 2nd issues whether an organization whose primary purpose is operating a down-payment assistance program is operated exclusively for charitable purposes within the meaning of sec_501 facts org was incorporated in the state of state on january 20xx the original name of the corporation was the org-1 the organization was formed under the nonprofit corporation law of state the primary purpose was to aid the underprivileged by fostering home ownership the corporation’s initial directors were dir-1 and dir-2 the foundation filed form_1023 application_for recognition of exemption in 20xx the application was signed by dir-1 director on october 20xx in part il question of the application the organization stated that it was a newly conceived program to provide assistance counseling training and monetary support to allow disadvantaged members of the public to achieve individual home ownership the application also stated the org-1 will conduct programs for the benefit of underprivileged citizens to enlighten them as to the values of individual home ownership and to assist them in securing private home ownership for themselves and their families the response to question continued by stating the org-1 will institute a program whereby potential buyers with limited funds will be provided assistance in selecting homes which they will be able to acquire and maintain without unduly burdening their financial situation the org-1 will institute a unique plan whereby properly educated properly qualified purchasers will be able to secure monetary assistance with regard to investigation_expenses closing costs down payments etc in the home buying process the organization also stated owners will be encouraged to participate by pledging financial support to the org-1 to secure the assistance of the org-1 in presenting pre-qualified purchasers for individual homes all of the funds pledged to the org-1 shall be allocated for the direct benefit of worthy families to assist them in purchasing residential properties for family usage in part ii question the organization stated that the sources of financial support would be the public public foundations corporations small businesses and individuals form acrev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury- intemal revenue service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20kx in part ii question the organization described its fundraising program it stated the program was being instituted through the use of volunteers and participating home industry organizations on november 20xx the irs issued a letter to org-1 requesting additional information regarding the form_1023 filed by the organization in response to the question what are the criteria for someone to participate in your program the organization stated that the applicant must show sufficient creditworthiness to qualify for primary financing from a licensed mortgage_lender and our gift funds must be approved by the eligible_loan program in response to the question what kind of contributions will you be requiring of home sellers the organization responded that a home seller or builder will be able to register their property and contribute between and of the sales_price to the org-1 by registering the property with a set amount of contribution per property we can avoid any discrimination towards a particular buyer much like the co-1 and co-2 that has helped many thousands of families buy homes when asked what requirements does this organization have for the home seller the organization stated that the home seller must register the home and state the participation level to the foundation whereas any prospective home buyer may be eligible for our gift finally the irs noted that the organization in part ii question of form_1023 had stated that it will receive financial support from the public foundations corporations small businesses and individuals and asked if this support would be donations and contributions the organization replied that the financial support referred to on page will be primarily from donations with possibly some contributions it is projected that the donations will come from home sellers the service issued a favorable determination_letter to the org-1 on december 20xx the determination_letter stated that org-1 was exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 the letter also determined that the organization was not a private_foundation with the meaning of sec_509 of the code because it was described in sec_509 and sec_170 on november 20xx an amendment to the corporation’s articles of incorporation was filed to change the organization’s name from the org-1 to org on april 20xx the irs ogden service_center issued letter to request information regarding the form_990 filed by org for the year ending december 20xx the form acrev page -2- department of the treasury - internal_revenue_service e 886a om name of taxpayer org schedule no or exhibit year period ended 20kx explanation of items department of the treasury - intemal revenue service ein form_990 part iii statement of program service accomplishments for that year had reported that the organization provided assistance to low to middle home buyers one item requested by the ogden service_center in their letter of april 20xx was a description of the organization’s program including the funding sources and an explanation of the source of the gross_receipts reported on form_990 org responded that it primarily ha sec_5 programs pthe programs consist of pre- homebuyer education early delinquency counseling a protection plus program post-homebuyer education and the charitable gift program oo a mortgage the charitable gift program provides down payment grants to low-moderate income homebuyers who meet certain criteria discussed below the gift program allows the organization to generate service fee revenue from the home sellers that permits it to provide for the grants to homebuyers as well as to pay for all of the additional programs and services listed above the organization notes that while funding will come from contributions received through solicitation from other non-profit organizations private individuals public and private businesses the vast majority of the funding comes from home sellers who have agreed to make the contributions upon the sale of their homes the guidelines for’ the following criteria for eltgibility icharitable gift program list buyer must be securing a primary residence the program is not restricted to first-time homebuyer’ sec_3 buyer must be approved for a mortgage the mortgage program used by the buyer must be willing to accept gift funds from a non-profit organization the lender-must be on the approved lenders list for __ the buyer must be purchasing a home that is enrolled in the buyer’s income must not exceed of the median average for city or county in which they are purchasing a home should they exceed of the median income they are eligible to request an exception from-the foundation _ the buyer must sign a gift letter with the __ which will acknowledge that the funds are not to be repaid and that the funds do not come from a related_party to the transaction the buyer is limited in the gift amount they cannot receive a gift which will exceed the specific lender guidelines form acrev page -3- department of the treasury - internal_revenue_service form 886a department of the treasury- internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx ‘will not exceed of the purchase gifts fro price or dollar_figure this amount can be less if the lender guidelines are more restrictive the form_990 filed by org for the year ended december 20xx reported program service revenue of dollar_figure combined with dollar_figure of contributions total revenue was dollar_figure program service revenue is described in part vii of form_990 as participating home downpayment revenue program service expenses totaled dollar_figure of which dollar_figure was used for downpayment assistance gifts therefore of revenues received were from home sellers based on the examination of the activities and financial information reported on the form_990 return org generated revenue and expended funds in furtherance of the operation of a down-payment assistance program in part iii of the form_990 statement of program service accomplishments the organization wrote to provide assistance to low to middle home buyers in a letter dated april 20xx ceo ceo of stated that the vast majority of the funding comes from heme sellers who have agreed to make the contributions upon the sale of their homes eat in a subsequent letter dated august 20xx ceo reiterated that the vast majority of our revenue is derived from the service fees we receive from our down payment assistance program he also noted that there are no fees or charges for the educational programs offered by the organization because the programs are subsidized through the program service fee revenue we receive from our down payment assistance program _ law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet form acrev page -4- department of the treasury - internal_revenue_service orn a department of the treasury - intemal revenue service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable as used in sec_501 as including the relief ofhe poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational as used in sec_501 relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business easter house v us cl_ct aff'd 846_f2d_78 fed cir the us court of federal claims considered whether an organization that provided an adoption and related health services to pregnant woman who agreed to place their newborns for adoption through the organization qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operations of an adoption service which in and of itself did not serve an exempt_purpose the organization did not provide health-related services to unwed mothers who wished to keep their children or who arranged for an adoption independent of the organization the organizations sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of education and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house 12c1 ct pincite 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with a particular political_party and that most of the organizations graduates form 886-arrev page -5- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organizational insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve private interests within the meaning of sec_501 -1 d ii the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that is activities benefited members of the class in a non-select manner american campaign academy t c pincite 88_tc_1 aff'd without published opinion f ' cir the court held that an association formed in a private real_estate development to operate parks swimming pools boat docks and other recreational facilities did not qualify as sec_501 organization although the organization provided some benefit to the general_public the primary intended beneficiaries were the residents and property owners of the private development thus the organization operated for a substantial non-exempt purpose rather than for exclusively charitable purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families in obtaining improved housing including conducting a training course relative to various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and analyzed whether each organization qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families eligible for loans under a federal housing program who did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low-income families did not qualify for exemption under sec_501 because it gave preference form a rev department of the treasury - internal_revenue_service page -6- ieoen a department of the treasury- internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx to employees of a business operated by the individual who also controlled the organization although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest revrul_72_559 1972_2_cb_247 held that an organization that subsidized recent law graduates during the first three years of their practice to enable them to establish legal practices in economically depressed communities that have a shortage of available legal services and to provide free legal services to needy members of the community qualified for exemption under sec_501 although the recipients of the subsidies were not themselves members of a charitable_class the resulting benefit to them did not detract from charitable purposes rather the young lawyers were merely the instruments by which the organization accomplished the charitable purpose of providing free legal services for those unable to pay for or obtain such services revrul_74_587 1974_2_cb_162 held that an organization providing low-cost or long- term loans to or equity investments in businesses operating in economically depressed areas qualified for exemption under sec_501 the organization provided financial assistance only to businesses that were unable to obtain funds from conventional sources and gave preference to businesses that would provide training and employment opportunities for unemployed or under- employed area residents although some of the individual business owners receiving financial assistance from the organization were not themselves members of a charitable_class the benefit to them did not detract from the charitable character of the organization’s program as in revrul_72_559 the recipients of aid were instruments for accomplishing the organization’s charitable purposes revrul_76_419 1976_2_cb_146 held that an organization that converts blighted land in an economically depressed community to an industrial park and leases space on favorable terms to businesses that agree to hire a significant number of unemployed area residents and train them in needed skills qualifies for exemption under sec_501 the organization furthered charitable purposes by improving economic conditions for the poor and distressed and combating community deterioration the organization offered inducements to businesses solely for the purpose of advancing charitable goals example situation per internal_revenue_bulletin 20xx-21 may 20xx revenue_ruling 20xx-27 under y's grant making procedures y’s staff considering a particular applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance form acrev page -7- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller’s payment to y finally y does not conduct a broad based fundraising campaign to attract financial support rather most of ’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance analysis situation per internal_revenue_bulletin 20xx-21 may 20xx revenue_ruling 20xx-27 y does not qualify as an organization described in sec_501 to finance its down payment assistance activities y relies on sellers and other real-estate related businesses that stand to benefit from the transactions y facilitates furthermore in deciding whether to provide assistance to a low-income applicant y’s grant making staff knows the identity of the home seller and may also know the identities of other interested parties and is able to take into account whether the home seller or another interested_party is willing to make a payment to y y’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and y’s reliance on these payments for most of its funding indicate that the benefit to the home seller is a critical aspect of ys operations in this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy y is structured and operated to assist private parties who are affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated exclusively for exempt purposes y does not qualify for exemption from federal_income_tax as an organization described in sec_501 government ’s position _ internal_revenue_bulletin 20xx-21 may 20xx revenue_ruling 20xx-27 situation outlined above most closely identifies wn payment assistance program in its analysis it ‘clearly shows org not qualifying as an organization described in sec_501 to finance its down payment assistance activities org relies on seller funding to finance its down payment assistance activities the organization’s receipt of a payment from the home seller correspgnding to the amount of the down payment assistance in substantially_all of the transactions an geliance on these payments for most of its funding indicate that the benefit to the home seller is a critical aspect of the organization’s operations in this respect org is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowad-any form acrev page -8- department of the treasury - intemal revenue service form 886a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items department of the treasury - intemal revenue service ein educational or charitable purpose like the organization considered in american campaign academy org is structured and operated to assist private parties who are affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association org also serves an exempt_purpose but because org is not operated exclusively for exempt purposes org does not qualify for exemption from federal_income_tax as an organization described in sec_501 the conclusion that org is not operated as a ‘charitable organization within the meaning of federal tax regulations sec_1_501_c_3_-1 rests primarily on an analysis of its sources of revenue and its business activities based on the rationale described in revenue_ruling 20xx- lr b 20xx-21 may 20xx organizations that provide seller-funded down payment assistance to low-income homebuyers do not qualify as tax-exempt charities taxpayer’s position on june 20xx information_document_request was issued to the organization the idr asked org to distinguish its operations from those described in situation of revenue_ruling 20xx-27 no reply has been received conclusion org is not operated exclusively for charitable purposes and consequently does not qualify for exemption from federal_income_tax as an organization described in ilr c sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 sec_1_501_c_3_-1 ii sec_1 c - d sec_1_501_c_3_-1 sec_1_501_c_3_-1 of the income_tax regulations form a rev department of the treasury - internal_revenue_service page -9- oer 886a department of the treasury - intemal revenue service explanation of items name of taxpayer org ein schedule no or exhibit year period e nded 20xx legend org organization name ceo ceo companies dir-1 dir-2 co-1 co-2 org-1 org-1 state state 2nd directors xx date 2nd issues i whether an organization whose primary purpose is operating a down-payment assistance program is operated exclusively for charitable purposes within the meaning of sec_501 facts org was incorporated in the state of state on january 20xx the original name of the corporation was the org-1 the organization was formed under the nonprofit corporation law of state the primary purpose was to aid the underprivileged by fostering home ownership the corporation’s initial directors were dir-1 and dir-2 the foundation filed form_1023 application_for recognition of exemption in 20xx the application was signed by dir-1 director on october 20xx in part ii question of the application the organization stated that it was a newly conceived program to provide assistance counseling training and monetary support to allow disadvantaged members of the public to achieve individual home ownership the application also stated the org-1 will conduct programs for the benefit of underprivileged citizens to enlighten them as to the values of individual home ownership and to assist them in securing private home ownership for themselves and their families the response to question continued by stating the org-1 will institute a program whereby potential buyers with limited funds will be provided assistance in selecting homes which they will be able to acquire and maintain without unduly burdening their financial situation the org-1 will institute a unique plan whereby properly educated properly qualified purchasers will be able to secure monetary assistance with regard to investigation_expenses closing costs down payments ctc in the home buying process the organization also stated owners will be encouraged to participate by pledging financial support to the org-1 to secure the assistance of the org-1 in presenting pre-qualified purchasers for individual homes all of the funds pledged to the org-1 shall be allocated fur the direct benefit of worthy families to assist them in purchasing residential properties for family usage in part ii question the organization stated that the sources of financial support would be the public public foundations corporations small businesses and individuals form acrev department of the treasury - internal_revenue_service page - eo 886a _ name of taxpayer org explanation of items deparment of the treasury - internal_revenue_service ein schedule no or exhibit year period ended 20xx in part ii question the organization described its fundraising program it stated the program was being instituted through the use of volunteers and participating home industry organizations on november 20xx the irs issued a letter to org-1 requesting additional information regarding the form_1023 filed by the organization in response to the question what are the criteria for someone to participate in your program the organization stated that the applicant must show sufficient creditworthiness to qualify for primary financing from a licensed mortgage_lender and our gift funds must be approved by the eligible_loan program in response to the question what kind of contributions will you be requiring of home sellers the organization responded that a home seller or builder will be able to register their property and contribute between and of the sales_price to the org-1 by registering the property with a set amount of contribution per property we can avoid any discrimination towards a particular buyer much like the co-1 and co-2 that has helped many thousands of families buy homes when asked what requirements does this organization have for the home seller ’ the organization stated that the home seller must register the home and state the participation level to the foundation whereas any prospective home buyer may be eligible for our gift finally the irs noted that the organization in part ii question of form_1023 had stated that it will receive financial support from the public foundations corporations small businesses and individuals and asked if this support would be donations and contributions the organization replied that the financial support referred to on page will be primarily from donations with possibly some contributions it is projected that the donations will come from home sellers on november 20xx an amendment to the corporation's articles of incorporation was filed to change the organization’s name trom the org-1 to org on april 20xx the irs ogden service_center issued letter to request information regarding the form_990 filed by org for the year ending december 20xx the form a rev page -2- department of the treasury - internal_revenue_service nen 886a name of taxpayer org explanation of items deparment ot the treasury - internal_revenue_service ein schedule no or exhibit year period ended 20xx form_990 part iii statement of program service accomplishments for that year had reported that the organization provided assistance to low to middle home buyers one item requested by the ogden service_center in their letter of april 20xx was a description of the organization’s program including the funding sources and an explanation of the source of the gross_receipts reported on form_990 org responded that it primarily ha sec_5 programs the programs consist of pre- homebuyer education early delinquency counseling a’ protection plus program post-homebuyer education and the charitable gift program oo a mortgage the guidelines for the following criteria for eligibility charitable gift program list non-profit organization buyer must be securing a primary residence the program is not restricted to first-time homebuyer’ sec_3 buyer must be approved for a mortgage the mortgage program used by the buyer must be willing to accept gift funds from a the lender must be on the approved lenders list for the buyer must be purchasing a home that is enrolled in the buyer’s income must not exceed of the median average for city or county in which they are purchasing a home should they exceed of the median income they are cligible to request an exception from the foundation the buyer must sign a gift letter with the which will acknowledge that the funds are not to be repaid and that the funds do not come from a related_party to the transaction the buyer is limited in the gift amount they cannot receive a gift which will exceed charitable gift program ’ the specitic lender guidelines form a rev page -3- department of the treas ury - ntemal revenue service form 886a name of taxpayer org department of the treasury- internal_revenue_service explanation of items ein schedule no or exhibit year period ended 20kx gitts from will not exceed of the purchase_price or dollar_figure this amount can be less if the lender guidelines are more restrictive the form_990 filed by org for the year ended december 20xx reported program service revenue of combined with dollar_figure of contributions total revenue was service revenue is described in part vii of form_990 as participating home downpayment xpenses totaled dollar_figure of which dollar_figure was used for downpayment assistance gifts therefore of revenues received were from home sellers program service revenue program based on the examination of the activities and financial information reported on the form_990 return org generated revenue and expended funds in furtherance of the operation of a down-payment assistance program i n part iii of the form_990 statement of program service ‘accomplishments the organization wrote to provide assistance to low to middle home buyers in a letter dated april 20xx ceo ceo of stated that the vast majority of the funding comes from home sellers who have agreed to make the contributions upon the sale of their homes a in a subsequent letter dated august 20xx ceo reiterated that the vast majority of our revenue is derived from the service fees we receive from our down payment assistance program he also noted that there are no fees or charges for the educational programs offered by the organization because the programs are subsidized through the program service fee revenue we receive from our down payment assistance program law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual see sec_501 operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet form a rev department of the treasury - intemal revenue service page -4 fornn 886a name of taxpayer org ein deparment of the treasury internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1 -1 d detines the term charitable as used in sec_501 as including the relief othe poor and distressed or of the underprivileged and the promotion of sec_1_501_c_3_-1 provides in part that the term educational as used in sec_501 relates to the instruction of the public on subjects useful to the individual and beneficial to the community business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business the us court of federal claims considered whether an organization that provided an adoption easter house y us cl_ct aff'd 846_f2d_78 fed cir sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of education and charitable activities purpose of plaintitf's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house 12c1 ct pincite the court held that an organization that operated a school to train individuals for carcers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it served private 92_tc_1053 form acrev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer org explanation of items deparment of the treasury - internal revenue senice ein schedule no or exhibit year period ended 20xx worked in campaigns tor the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organizational insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve private interests within the meaning of sec_501 -1 d ii the court concluded by stating that even if the political partys candidates and entities did compnise a charitable_class the organization would bear the burden of proving that is activities benefited members of the class in a non-select manner american campaign academy t c pincite columbia park recreation association v commissioner t c aff'd without published opinion f cir the court held that an association formed in a private real_estate development to operate parks swimming pools boat docks and other recreational facilities did not qualify as sec_501 organization although the organization provided some benefit to the general_public the primary intended beneficiaries were the residents and property owners of the private development thus the organization operated for a substantial non-exempt purpose rather than for exclusively charitable purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families in obtaining improved housing including conducting a training course relative to various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and analyzed whether each organization qualified as charitable within the meaning of conventional channels the organization also provided financial aid to low-income families cligible for loans under a federal housing program who did not have the necessary down payment the organization made rehabilitated homes available to families who could not quality tor any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained trom federal loans und contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not aftord them the organization relieved the poor and revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low-income families did not quality tor exemption under sec_501 because it gave preference form a rev distressed department of the treasury - intemal revenue service page -6- bonin 886a name of taxpayer org _ schedule no or exhibit year period ended deparment of the treasury - internal_revenue_service explanation of items ein 20kx graduates during the first three years of their practice to enable them to establish legal practices in economically depressed communities that have a shortage of available legal services and to provide tree legal services to needy members of the community qualified for exemption under sec_501 although the recipients of the subsidies were not themselves members of a revrul_74_587 1974_2_cb_162 held that an organization providing low-cost or long- term loans to or equity investments in businesses operating in economically depressed areas qualified for exemption under sec_501 the organization provided financial assistance only to revrul_76_419 1976_2_cb_146 held that an organization that converts blighted land in an economically depressed community to an industrial park and leases space on favorable tenns to businesses that agree to hire a significant number of unemployed area residents and train them in needed skills qualifies for exemption under sec_501 the organization furthered example situation per internal_revenue_bulletin 20xx-21 may 20xx rey enue ruling 20xx-27 under ’s grant making procedures ys statf considering a particular applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit trom the sale moreover in substantially_all of the cases in which y provides down payment assistance form a rev department of the treasury - internal_revenue_service page -7- ee 886a name of taxpayer org schedule no or exhibit year period ended explanation of items department of the treasury - ntemal revenue service ein 20xx comes trom home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance analysis situation per internal_revenue_bulletin 20xx-21 may 20xx revenue_ruling 20xx-27 does not qualify as an organization described in sec_501 to finance its down payment assistance y relies on sellers and other real-estate related businesses that stand to benefit from the activities american campaign academy y is structured and operated to assist private parties who are affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated exclusively for xempt purposes y does not qualify for exemption trom federal_income_tax as an organization described in sec_501 government’s position in internal_revenue_bulletin 20xx-21 may 20xx revenue_ruling 20xx-27 situation outlined above most closely identities down payment assistance program its analysis it clearly shows org not qualifying as an organization described in sec_501 to finance its down payment assistance activities org relies on seller funding to finance its down payment assistance activities the organization’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and reliance on these payments for most of its funding indicate that the benefit to the home seller is a critical aspect of the organization’s operations in this respect org is like the organization considered in easter house which received all of its support trom fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any form acrev o8 page -8- department of the treasury - internal_revenue_service fonn 886a name of taxpayer org ein department ot the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx is not operated exclusively for exempt purposes org does not quality for exemption from tederal income_tax as an organization described in sec_501 the conclusion that org is not operated as a charitable_organization within the meaning of federal tax regulations sec_1 c -1 c rests primarily on an analysis of its sources of revenue and its business activities based on the rationale described in revenue_ruling 20xx- r b 20xx-21 may 20xx organizations that provide seller-funded down payment assistance to low-income homebuyers do not qualify as tax-exempt charities taxpayer’s position conclusion org is not operated exclusively for charitable purposes and consequently does not qualify for exemption from federal_income_tax as an organization described in r c sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 sec_1_501_c_3_-1 sec_1 c - i d sec_1_501_c_3_-1 sec_1_501_c_3_-1 of the income_tax regulations form alrev on department of the treasury - ntemal revenue service page -9-
